Citation Nr: 1008591	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service in the United States 
Navy from February 1976 to February 1980, and service with 
the United States Army National Guard from August 1996 to 
June 2007, including a period of active duty from 
September 21, 2004, to April 1, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in November 2009.  A 
transcript of that hearing is of record.

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The January 1976 audiological evaluation administered at the 
Veteran's enlistment in the Navy, reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
5
0
LEFT
5
15
15
15
5


The January 1980 audiological evaluation administered at 
discharge from the Veteran's first period of service reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
5
LEFT
15
15
25
5
0

The March 1991 audiological evaluation given at entrance into 
the Army National Guard reported that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
40
35
30
LEFT
0
45
40
15
0

A second audiological evaluation also administered in March 
1991 reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
40
35
30
LEFT
0
40
25
20
0

A September 1995 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
40
30
LEFT
20
30
35
25
0

This Report of Medical Examination reflects a diagnosis of 
mid-frequency hearing loss.

An audiological evaluation administered in June 1996, prior 
to entrance onto active-guard reserve, reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
50
40
35
LEFT
0
45
40
25
0

The Veteran was serving as an Army Guard unit chaplain and 
was ordered to active duty in support of Operation Iraqi 
Freedom from September 21, 2004, to April 1, 2005, including 
service in Iraq for a period of five months and three days.  
His DD Form 214 noted that he received the combat action 
badge (CAB).  While serving in Iraq, the Veteran reported 
being exposed to improvised explosive devices (IEDs) while 
traveling in convoys, which he believes resulted in acoustic 
trauma.  See November 2009 Board hearing.

An August 2005 private audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
45
40
LEFT
15
45
50
40
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

An October 2008 VA audiological examination reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
45
45
40
LEFT
15
45
50
40
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner diagnosed the Veteran with sloping to a mild to 
moderate sensorineural hearing loss in the right ear from 750 
through 8000 Hertz, and a mild to moderate sensorineural 
hearing loss from 750 through 4000 Hertz, rising to within 
normal limits from 6000 through 8000 Hertz.  The 2008 
examiner stated that the Veteran's hearing loss began after 
his first active duty tour and was not further aggravated by 
his second tour of duty.  Therefore, the examiner opined that 
the Veteran's pre-existing hearing loss was not caused by or 
further aggravated by his active duty military service.  No 
further explanation or supporting documentation was provided 
as to why the Veteran's pre-existing hearing loss which began 
after his first active duty tour from 1976-1980, was not 
further aggravated by his second tour of active duty.

The Board notes that in Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008), the Court found that a medical opinion 
which only contains data and conclusions, and is not 
supported by reasons or rationale is accorded no probative 
weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two).  In this case, the 
Board finds that because the October 2008 VA audiological 
opinion contained only a conclusory opinion without any 
supporting data or medical explanation or analysis, as to why 
the Veteran's hearing loss was not aggravated by his second 
period of active duty, especially considering the Veteran's 
allegations of noise exposure from IEDs, further evidentiary 
development is required.

The Board finds that it is unable to address the issue of 
aggravation of the Veteran's pre-existing hearing loss 
without obtaining an additional medical opinion that contains 
a rationale, addressing the medical probabilities that his 
currently 


diagnosed bilateral hearing loss, chronically worsened as a 
result of military service during the second period of active 
duty, taking into consideration the Veteran's contention of 
sustaining acoustic trauma after being in close proximity to 
improvised explosive devices (IEDs) while serving in Iraq.  
See DD Form 214 noting that the Veteran was a unit Chaplain 
ordered to active duty, and served in support of Operation 
Iraqi Freedom from September 2004 to April 2005, and received 
the Combat Action Badge (CAB), thereby denoting combat 
service.  Specifically, the examiner should opine, based on 
review of the evidence of record, whether the Veteran's 
bilateral hearing loss has more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) been 
made chronically worse/permanently increased in severity 
(beyond natural progression) by his second period of active 
duty from September 2004 to April 2005.  A complete rationale 
should be given for all opinions and conclusions expressed.

Sarcoidosis

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that during the last 90 days of his 
service in the U.S. Navy (the service period from February 
1976 to February 1980), he was stationed in a shipyard in 
Baltimore where he supervised work crews that were stripping 
asbestos and asphalt from ships.  The Veteran also stated 
that prior to leaving the Navy in 


1980, he noticed shortness of breath and a respiratory 
problem, and that immediately following service, he noticed 
many other symptoms which accompanied his initial respiratory 
problem.  See November 2009 Board hearing.

The Veteran's service treatment records (STRs) show several 
dermatological entries, and include diagnoses of dermatitis 
of the hands and feet, and keratoderma.  Personnel records 
show that he served at Fort Snelling (Minnesota) from October 
1976 through February 1980, and described his primary duties 
as a radioman, human relations divisional representative, 
task group operator, and supply petty officer, among other 
duties.  His personnel records indicate that he served as a 
supervisor, and had been put in charge of several working 
parties, but do not show the capacity in which he served.  
The Veteran's service in Baltimore is not documented in the 
STRs.

A post-service hospital summary shows that the Veteran was 
admitted in May 1982 and discharged in August 1982.  R.B., 
M.D. rendered a diagnosis of sarcoidosis, stage II pulmonary 
involvement, skin involvement, and liver involvement.  Dr. B. 
noted that the Veteran had a three to six-month history of 
malaise, weight loss, sweats, increasing dyspnea, and a 
cough, which had been initially nonproductive, but in the 
last two weeks was productive of mucoid, clear sputum.  The 
Veteran was prescribed Prednisone.

Other medical records show skin involvement as a part of the 
Veteran's sarcoidosis.  See an April 1998 consultation sheet 
noting that the Veteran had a history of sarcoidosis and had 
now developed skin lesions on his right chest, and noted that 
he had periodic scalp lesions; an April 2007 General Medical 
Examination diagnosing the Veteran with sarcoidosis with 
pulmonary involvement, skin and liver involvement; and a May 
2007 VA skin examination noted that changes on a 1998 biopsy 
were possibly related to underlying sarcoidosis.

In a July 2008 consultation, J.H., M.D. assessed the Veteran 
with systemic sarcoidosis confirmed by skin biopsy and lymph 
node biopsy; treated over several months, if not longer, with 
prednisone.  He also assessed the Veteran with uveitis, 


noting that it could be related to sarcoidosis.  Dr. H. noted 
that the Veteran reported significant exposure to asbestos 
over time through the shipyard asbestos abatement program, 
noting that after the Veteran left the Navy, he was diagnosed 
with systemic sarcoidosis after a skin and lymph node biopsy.  
After examining the Veteran and taking his history, Dr. H. 
opined that the Veteran's sarcoidosis "may well be" related 
to his asbestos exposure, despite the fact that the diagnosis 
of sarcoidosis was not made until after he left the Navy.  
Dr. H. explained that in support of this possibility, 
multiple workers at ground zero, after the 911 incident, 
developed or died from sarcoidosis with one of the inhalants 
being identified as asbestos.  Thus, Dr. H. opined that it 
was probable that the Veteran's sarcoidosis was caused by his 
asbestos exposure occurring from multiple months during his 
navy service.

The Board notes that common materials that may contain 
asbestos include steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part 
IV.ii.2.C.9.a (December 13, 2005).  High exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.
Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

Although the Veteran is not currently diagnosed with 
pulmonary fibrosis, the medical literature shows that 
sarcoidosis can develop into pulmonary fibrosis.  
Notwithstanding the uncertainty regarding in-service asbestos 
exposure, the Board finds that a remand is required to 
address the more salient issue of whether the Veteran's 
currently diagnosed sarcoidosis is traceable to the period of 
service from February 1976 through February 1980.  Symptoms 
of sarcoidosis include shortness of breath, which the Veteran 
described experiencing shortly before discharge.  
Furthermore, skin rashes are another symptom of sarcoidosis, 
and the STRs contain several entries related to 
dermatological treatment.  



The Board finds that when taken together, the evidence of 
record indicates that the Veteran's current sarcoidosis "may 
be associated" with his period of active duty military 
service, and therefore a medical nexus opinion is required in 
order to fulfill the duty to assist.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon.  

The Board will remand to obtain a medical opinion that is 
based on a review of the STRs, along with all other evidence 
of record, including the Veteran's statements regarding his 
symptomatology during service and since.  A complete 
rationale should be given for all opinions and conclusions 
expressed.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
audiological examination to obtain an 
opinion regarding the medical probability 
that the Veteran's hearing loss 
chronically worsened during his second 
period of active duty from September 2004 
to April 2005.  The examiner should be 
asked to state whether any worsening was 
clearly and unmistakably the result of a 
natural progression of the disease.  In 
arriving at a conclusion on this matter, 
the examiner should take into 
consideration the Veteran's contention 
regarding being in close proximity to 
improvised explosive devices (IEDs) while 
serving in Iraq in 2004 and 2005, in 
addition to any history he provides about 
symptoms he experienced during service 
and since.  

2.  The Veteran should be afforded a VA 
examination, conducted by an examiner 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that the Veteran's currently 
diagnosed 


sarcoidosis (and/or any current residual) 
is traceable to the Veteran's period of 
active duty service with the U.S. Navy 
from February 1976 to February 1980.  The 
examiner should include an opinion as to 
whether it is at least as likely as not 
that the Veteran's sarcoidosis is 
traceable to military service (or 
manifested itself in a symptomatic way 
within the one-year presumptive period 
after discharge), taking into 
consideration the Veteran's contentions 
regarding experiencing shortness of 
breath prior to discharge, his 
allegations of in-service asbestos 
exposure, in addition to the fact that he 
was seen in service for skin complaints 
and was diagnosed with sarcoidosis a 
little over two years after discharge.

(The AOJ should make sure that the 
medical opinions comply with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

